Orders unanimously affirmed, with twenty dollars costs and dis*854bursements. No opinion. Present — O’Malley, Untermyer, Dore, Cohn and Callahan, JJ.,- Untermyer and Callahan, JJ., vote to affirm the order granting defendants’ cross-motion for judgment on the pleadings upon the ground that the sale of electricity by the plaintiff is subject to the tax imposed by Local Law No. 23 of the [New York City Local] Laws of 1937; that said law is within the Enabling .Act (Gen. City Law, § 20-b, as added by Laws of 1937, chap. 321, § 2), and that it is not unconstitutional.